Citation Nr: 9905634	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-32 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1996 to 
April 1997.



This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The record shows that the veteran in February 1999 confirmed 
his desire to cancel a Travel Board hearing and requested 
that his appeal be sent to the Board.  Neither he nor his 
representative has since requested to reschedule a hearing 
prior to the Board's consideration of the appeal.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

It is asserted, in essence, that the veteran has a 
psychiatric disability that was initially manifested in 
service for which service connection may be granted.

The record, briefly stated, shows that after inpatient 
psychiatric observation in March 1997, a multiaxial 
psychiatric assessment listed on Axis I, adjustment disorder 
with depressed mood, on Axis II, schizotypal personality 
disorder and on Axis IV, military and family loss.  The 
veteran's DD Form 214 reflects that the reason for separation 
was a personality disorder.






A VA psychologist in November 1997 reported no diagnosis on 
Axis I, repeated the previous Axis II diagnosis and listed 
under Axis IV (stressors) self-chosen homelessness.  The 
psychologist opined that the present symptoms did not meet 
the criteria for an additional diagnosis of an adjustment 
disorder. 

In a May 1997 statement, D. Alevy, Ph.D., a clinical 
psychologist, reported that the veteran could not work 
because of a mental disorder, that his prognosis was guarded 
and that he should be reviewed for disability in one year.  

The representative has correctly observed that current VA 
rating schedule nomenclature adopted for psychiatric 
disorders lists chronic adjustment disorder as a ratable 
disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9440 
(1998).  The present criteria were effective in November 1996 
and thus are applicable to the veteran's claim.  In addition, 
the representative has correctly observed the significance of 
the veteran's military service in diagnostic assessment 
reported in service.  

The Board finds that the current record is not adequate for 
an informed determination.  For example, a psychiatrist did 
not perform the VA examination whereas the military 
evaluation was apparently completed by a board that included 
a physician who likely had special competence in psychiatry.  
There may be additional psychiatric evaluation or treatment 
records available in light of Dr. Alevy's recommendation for 
further evaluation.  

In light of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should contact the service 
department and request that it conduct a 
search for any additional service medical 
records for the veteran.  

Of particular importance are any records 
of the veteran's psychiatric 
evaluations/interviews at the Naval 
Hospital, Great Lakes, Illinois in 
September and October 1996, and at Port 
Hueneme, California in February 1997 and 
March 1997.  The RO should carefully 
document in the claims file all pertinent 
correspondence.

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any medical care providers, 
inpatient and outpatient, who treated him 
for any psychiatric disability prior to 
his military service and since service.  
After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  The RO 
should include a request to Dr. Alevy for 
a complete record of treatment.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.

3.  After any additional records obtained 
pursuant to the above have been 
associated with the claims file, the 
veteran should be afforded a 
comprehensive VA psychiatric examination, 
by a board of two psychiatrists, if 
possible, to determine the current nature 
and etiology of his existing psychiatric 
disorder.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by each 
examiner prior and pursuant to conduction 
and completion of the examinations and 
the reports must be annotated by the 
examiners in this regard.  

The examiners are specifically requested 
to provide an opinion as to whether the 
psychiatric manifestations in service are 
linked to any current psychiatric 
disability that may be acquired such as 
chronic adjustment disorder.  Any further 
indicated special studies must be 
conducted.  Any opinions expressed must 
be accompanied by a complete rationale.

4.  Thereafter, the RO should review 
claims file to ensure that all of the 
requested development has been completed.  
In particular, the RO should review the 
examination reports and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a psychiatric 
disorder. 

	If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


